Learned, P. J.
(dissenting):
The summons was against the defendant above named. The complaint averred that the defendant was a corporation and that it had made a certain written contract therein set out. The contract was made in the name of the Remington Agricultural Company, which name the complaint averred was used by the corporation defendant.
The summons and complaint were served by delivering the same to Philo Remington. (Code of Civil Pro., § 431.) The corporation defendant appeared and answered and the action is at issue.
It now appears by affidavit that it was not the corporation defendant which made the contract set forth in the complaint, but that the contract was made, if at all, by a partnership bearing the name of The Remington Agricultural Company, and composed of Philo Remington and two others. This partnership, before the time of making the alleged contract, had bought out the business of the corporation and had continued in business under the new name of the Remington Agricultural Compcmy. The corporation, however, has not been dissolved, and its corporate existence still continues. The plaintiff now moves to substitute Philo Remington for the corporation defendant, and to add the two other partners as defendants. The Special Term denied the motion and the plaintiff appeals.
It thus appears that the present action was regularly commenced and is regularly pending against the present defendant. It was not commenced against Philo Remington, and he is not and never has been a party defendant. In an action against a corporation the summons must be delivered to some officer, but such delivery does not make him a party. So the question comes up whether, when an action has been commenced against one person as defendant, the court can substitute another in his place. Of course this is not a case where since the commencement of the action there has been a “ devolution of liability ” on some person other than the original defendant. (Code of Civil Pro., § 756.) No change has taken place since this action was commenced.
*480Now, excepting the cases thus provided for in section 756, I am not aware that the court has any right, when an action has been commenced and is pending against one person as defendant, to substitute for that person, without consent and on the plaintiff’s motion, another person as defendant.
In McElwain v. Corning (12 Abb., 16) the proper defendants were sued. The only change allowed was a change in the summons of the description of the character in which they were sued, from “ administrators of TI.” to “ administrators with the will annexed of C.” No complaint had ever been served, and the court remarked that the plaintiff “had sued the right individuals.” In the present case he has not.
Newton v. Milleville Man. Co. (17 Abb., 318, note) is a Special Term case, briefly reported, where the plaintiff, in ignorance of the true name of defendants and supposing them to be a corporation, which they were not, had sued them by the name in which they transacted their business. Tie was allowed, on motion, to substitute their names as defendants, under section 175 of the old Code of Civil Procedure. If the plaintiff in the present case had made the Remington Agricultural Company defendant, supposing it to be a corporation, this case would have been like that cited. As it is, the analogy fails, because the plaintiff has not sued Philo Remington and his partners, but has sued an existing corporation which is entirely distinct from them. In the case cited there was no coiporation, but the name inserted in the summons as that of the' defendant was the partnership name of the very persons whose real names were afterwards substituted. No new person was brought in. The real defendants had been sued under their partnership name.
Fuller v. Webster 1. Co. (12 How., 293) was also a Special Term case. In that case the court allowed the name of a receiver of a defunct corporation, who had, in the name of the corporation, put in an answ'er, to be substituted for that of the corporation.
The case of Tighe v. Pope (16 Hun, 180) was one where an action was brought against one describing her as administratrix, and asking judgment against her as such. The motion was to strike out the words “ as administratrix.” The court held that it should be granted, remarking that, “ whether the amendment were allowed or not, the same person will be defendant.” That is the very point in *481which that case differs from the present. If the present motion were granted, another person would be defendant, and that is the reason why it should not be granted.
The case of Bank of Havana v. Magee (20 N. Y., 355) was one where the plaintiff miscalled himself by the name “ Bank of Havana ” instead'1 of using his true name, “ Charles Cook.” An amendment giving his true name brought in no new party. There was iio person, natural or artificial, called “ Bank of Havana,” but that name was one used by Cook, the real plaintiff, in his business. Like the case last cited, therefore, the amendment brought in no person who had not in fact been a party previously.
Ackley v. Tarbox (31 N. Y., 564) was a case where a husband had joined as plaintiff with his wife in respect to her property. It was held that his name might be stricken out. That does not touch the principle here involved.
Thompson v. Kessel (30 N. Y., 383) was a case where a firm was sued in its firm name, the plaintiff alleging his ignorance of their individual names. The defendants were allowed to amend by inserting the individual names. This was merely in accordance with section 175 of the old Code above cited. No new persons were brought in as parties without their consent.
The case of Walsh v. Washington Insurance Company (32 N. Y., 427) was not a change of parties at all.
These are all the cases cited as sustaining the appellant’s view. In no one of them has the court, when the action was pending against one person, substituted another' for him. Nor do I think any such power exists. Persons are made parties defendant by the service of a summons. In legal effect Philo Remington is a stranger to this action. He cannot be substituted in the place of the present defendant.
The case of Bassett v. Fish (75 N. Y., 315) supports this view.. That was an action for damages occasioned by the alleged negligence-of the defendants as trustees of a certain school district. They were in fact the trustees of a union free school district; and the-court held that they were a corporate body and that the alleged1 cause of action was against such corporate body. It was suggested that the complaint could be amended by striking out their names and inserting that of the corporation. The court say: “ This is not *482well conceived. To insert the corporate name would be to make the corporation the party and to dismiss the defendants, as persons or Officers, from the action. But we have not jurisdiction of the person of the corporation. It has not been brought into court. "We may not make it a party to this action by such an amendment.”
Conversely, in this present case, the court has not jurisdiction of Philo Remington and cannot make him a party by such amendment ; nor can it by such amendment dismiss the corporation, which is now the defendant.
In that case the court suggested that an amendment might be applied for to the Special Term. That amendment was to strike out all the names except that of Forbush, and to strike out his designation as trustee, leaving the action against him personally, for it was claimed that he was personally liable on account of his personal acts or neglect. Such an amendment would bring in no new party, and would, as to Forbush, be only a change of description and a change of the theory of the action. But I do not understand the court to intimate that at Special Term the existing defendants might be stricken out and a new defendant substituted for them. That is a thing which has never yet been done.
The order should be affirmed, with ten dollars costs and printing disbursements.
Order reversed, with ten dollars costs and printing disbursements, and motion granted, without costs to either party.